Citation Nr: 1821333	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for residuals of fracture of right little finger.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hallux valgus and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus and, if so, whether service connection is warranted.

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to January 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2014 and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In June 2017,  the Veteran's representative submitted additional evidence in support of his appeals.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  In the instant case, the Veteran's substantive appeals were received in June 2014 and November 2016 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

The reopened claims for service connection for bilateral hallux valgus and bilateral pes plans are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has pain free and normal range of motion in his right little finger.

2.  An unappealed January 1994 rating decision denied service connection for bilateral hallux valgus. 

3. The evidence associated with the record subsequent to the January 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of course, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hallux valgus.

4. An unappealed January 1994 rating decision denied service connection for bilateral pes planus. 

5.  The evidence associated with the record subsequent to the January 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of course, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral pes planus.

6.  Resolving all doubt in his favor, the Veteran's lumbar spine disorder is the result of his service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a right little finger fracture have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5227 (2017).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hallux valgus.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral pes planus.  38 U.S.C. §§ 5108, 7104, 7105; 38 C.F.R. § 3.156.

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran has asserted that his residuals of fracture of right little finger is worse than contemplated by the currently assigned rating. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Unfavorable or favorable ankylosis of the ring or little fingers, also only provides for a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

In October 2014, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he was right-handed.  He reported that he fractured his right little finger while in service. He stated that he felt weakness in his right hand, dropped objects, difficulty opening bottles and jars due to the pain in his wrists and fingers, and reduced sensation.  He endorsed wearing a right wrist brace. The Veteran reported that he did not experience flare-ups.  The Veteran reported pain in his right neck, chronic low back pain, and right shoulder pain. 

Upon physical examination, no limitation of motion or evidence of painful motion for any fingers or thumbs was shown. Upon repetitive use testing, no additional limitation of motion was shown.  Finger flexion, finger extension, and thumb pad gap was shown to be normal.  No functional loss or functional impairment of any of the fingers or thumbs was shown.  Pain or tenderness to palpation for joints was shown in the right hand.  Muscle strength testing was normal.  No ankylosis scars, or other pertinent physical findings were shown.  No acute fracture or subluxation was seen. 

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various conditions.  A review of those records shows that in January 2015, the Veteran was seen for pain in his right wrist, trigger finger, and thumb.  At that time, it was noted that the Veteran reported pain in his right leg, low back, and right shoulder.  In February 2015 and February 2017, the Veteran again reported weakness and difficulty opening bottles and jars due to the pain in his wrists and fingers, with episodes of intermittent reduced sensation on his right hand.  There are no other treatment notes of record indicating that the Veteran seeks treatment for the residuals of his right little finger fracture or that the range of motion is worse than that reported at his October 2014 VA examination.  

The Board finds that the Veteran is not entitled to a compensable rating for residuals of a left little finger fracture.  In this regard, the Board notes that the Veteran is already in receipt of the maximum allowable rating for this disability.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

Consideration has been given to assigning a disability rating based on amputation.  However, the Veteran has not had his right little finger amputated and the evidence fails to show that his residual disability is so severe, that the Veteran would be just as well served if the finger were to be amputated.  In fact, as noted above, the Veteran's range of motion is normal and pain free in his right little finger.  Therefore, a disability rating as amputation is not warranted in this case.  

Consideration has also been given to assigning a disability rating for involvement if other digits or interference with overall functioning of the hand.  However, there is no evidence of record indicating that any other digits on the Veteran's right had are affected by the residuals of his right little finger fracture.  Further, there is no indication that the disability has any effect on the overall functioning of the Veteran's right hand.  Therefore, a compensable disability rating for these purposes is not warranted.    

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.  Petitions to Reopen and Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Bilateral Hallux Valgus and Bilateral Pes Planus

The Veteran's claims for service connection for a bilateral hallux valgus and bilateral pes planus were originally denied in a rating decision decided in January 1994.  Specifically, the rating decision indicates that the Veteran was seen only once in 1979 due to painful feet related to overuse syndrome and that the separation examination was completely negative as to complaints or treatments related to chronic foot trouble or a hallux valgus deformity during service.  As a result, his claims were denied as the disabilities were not incurred in or aggravated by military service.  Of record at the time of the January 1984 rating decision were the Veteran's service treatment records, VA treatment records dated through 1991 and July 1993 VA examination reports.

In February 1994, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection was received until May 2014, when VA received his petitions to reopen such claims.  Therefore, the February 1994 rating decision is final.  38 U.S.C.                  § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no relevant evidence pertaining to the Veteran's claims for service connection was received prior to the expiration of the appeal period stemming from the February 1994 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

Evidence received since the February 1994 rating decision includes VA treatment records dated through March 2017 and an October 2016 VA examination report.
In addition, the Veteran submitted a statement describing his symptoms through the present time.

Presuming the credibility of the statements of the Veteran pursuant to Justus and, in light of the October 2016 VA examination report, the evidence received since the June 2004 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  In this regard, the claims for bilateral hallux valgus and bilateral pes planus were previously denied as  the disabilities were not incurred in or aggravated by military service.  An October 2016 VA examination report diagnosed the Veteran with bilateral pes planus, right foot hammer toes, bilateral plantar fasciitis and right foot arthritis.  The examiner opined that it was less likely than not (less than 50 percent probability) that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness as the record establishes that the Veteran's various foot conditions date to 1990, after service discharge.  The examiner noted that although the Veteran had a subjective complaint of mild Achilles tendon in 1979, the post deployment examination was silent for the condition.  The examiner further reasoned that there was no evidence on record of further evaluation within a year of active military service of a foot condition, that the Veteran began to be evaluated and received treatment in 1990 and that his current bilateral foot conditions are most likely the natural progress of the conditions.

Therefore, based on the foregoing reasons, new and material evidence has been received and the petitions to reopen the claims are granted.

C.  Lumbar Spine Disorder

Service treatment records reflect complaints of lower back pain for three days and an assessment of a muscle sprain in July 1981.  A November 1981 examination found the Veteran's spine to be normal.

A May 2014 VA thoracolumbar spine Disability Benefits Questionnaire (DBQ) report indicates that the Veteran had been diagnosed with L5-S1 disc disease in 2011.

A March 2015 VA examiner opined that the Veteran's lumbar spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness and reasoned that he complained of three days of low back pain in 1981, that he was diagnosed with a lumbar strain which is a muscle injury, that his back complaints with right sided radiation started in 2008 and that these complaints were related to L5-S1 disc degeneration.  The examiner further reasoned that there was a long interval of time between the two pathologies and that because of the different nature of the two back pains they were not related to service.  In an addendum opinion, the examiner further reasoned that there was no documentation of chronicity since miliary separation in January 1982.

In contrast, a May 2014 opinion from Dr. K. C., the Veteran's private physician, opined that it was at least as likely as not that the Veteran's diagnosed back condition had its onset during service.  She reasoned that the clinical records showed an onset of low back pain in 1981 and that these symptoms correlate with his current symptoms.

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus question. Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

In conclusion, the evidence shows an in-service lumbar spine injury, a current diagnosis of L5-S1 disc disease, and medical and lay evidence showing a link between the Veteran's current lumbar spine disorder and service.  In sum, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a lumbar spine disorder is warranted.  The Board notes that, in reaching this conclusion, the evidence is at least in equipoise and the benefit of the doubt doctrine has been applied where appropriate.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A compensable rating for a right little finger disability is denied. 

New and material evidence having been received, reopening the claim of entitlement to service connection for bilateral hallux valgus is granted.

New and material evidence having been received, reopening the claim of entitlement to service connection for bilateral pes planus is granted.

Service connection for a lumbar spine disorder is granted.



REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided. 

As discussed above, an October 2016 VA examiner opined that was less likely than not (less than 50 percent probability) that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that  the Veteran's various foot conditions date to 1990, that the service separation examination was silent for the foot conditions, that there was no evidence on record of further evaluation within a year of active military service of a foot condition and that the foot conditions are "most likely the natural progress of the conditions."  This opinion appears to confuse the standards for service connection and aggravation.  Moreover, this opinion did not specifically address the Veteran's bilateral hallux valgus.  On remand, an addendum opinion should be obtained.

In addition, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records from the dated from January 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the October 2016 examiner for an addendum opinion.  If the examiner who drafted the October 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions:

a) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed foot condition, to include bilateral hallux valgus and/or bilateral pes planus, had its onset during service, or is otherwise related to service.

b)  With regard to any diagnosed arthritis, the examiner should offer an opinion as to whether arthritis manifested within one year of the Veteran's service separation in January 1982 and, if so, to describe the manifestations. 
In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his disorders.  

The examiner must provide a complete rationale for all opinions and conclusions reached.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


